Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	This office action is in response to the application filed on 06/14/2021.
2. 	Claims 1-20 are currently pending.
3. 	Claims 1-7 and 9-20 are rejected.
4. 	Claim 8 is objected to.
5. 	Claims 1 and 18-19 are independent claims.

Claim Objection
6. 	Claim 2 is objected to because of the following informalities:  “receiving, by the terminal device, a response message in response to the RRC connection resume request message and sent by the network device” in lines 6-7 should be “receiving, by the terminal device, a response message in response to the RRC connection resume request message sent by the network device”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
7. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10. 	Claims 1, 11-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wei Bao et al. (US 2020/0351689 A1), hereinafter Bao, in view of Sung Hoon Jung et al. (US 2014/0235271 A1), hereinafter Jung.
For claim 1, Bao teaches a method for wireless communication, comprising: 
entering, by a terminal device, a second state from a first state (Bao, Fig. 7 step 702 and paragraph 150 teach The UE in the non-connection state starts to perform the measurements according to the measurement configuration information, and after entering the connected state from the non-connection state, the UE reports the measurement result obtained from the measurements.); 
the terminal device stores first measurement configuration information used by the terminal device in the first state(Bao, Fig. 7 step 701 and paragraph 143 teach  Indicating measurement configuration information to UE, where the measurement configuration information instructs the UE in a non-connection state to start to perform measurements in frequencies, and the measurement configuration information includes one or more frequencies.); and 
wherein the first state is an idle state or an inactive state, the second state is any one of an idle state, an inactive state or a connected state, and the measurement configuration information is used by the terminal device to obtain a measurement result (Bao, Fig. 7 step 702 and paragraph 150 teach The UE in the non-connection state starts to perform the measurements according to the measurement configuration information, and after entering the connected state from the non-connection state, the UE reports the measurement result obtained from the measurements.).
	Jung further teaches releasing, reserving or updating, by the terminal device, the first measurement configuration information (Jung, Fig. 12 and paragraph 224 teach if a new logged measurement configuration is delivered to the user equipment, the user equipment may update the existing logged measurement configuration with the newly obtained logged measurement configuration.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Bao with Jung to have that  entering, by a terminal device, a second state from a first state; when the terminal device stores first measurement configuration information used by the terminal device in the first state, releasing, reserving or updating, by the terminal device, the first measurement configuration information; and/or when the terminal device does not store the first measurement configuration information, obtaining, by the terminal device, second measurement configuration information used by the terminal device in the second state, wherein the first state is an idle state or an inactive state, the second state is any one of an idle state, an inactive state or a connected state, and the measurement configuration information is used by the terminal device to obtain a measurement result. Because both Bao and Jung teach transition from different states based on measurement result.
For claim 11, Bao and Jung further teach the method of claim 1, wherein the first state is an inactive state, and the second state is a connected state (Bao, Fig. 7 step 702 and paragraph 150 teach The UE in the non-connection state starts to perform the measurements according to the measurement configuration information, and after entering the connected state from the non-connection state, the UE reports the measurement result obtained from the measurements.), wherein entering, by the terminal device, the second state from the first state comprises: 
 	sending, by the terminal device, an RRC connection resume request message to a network device Bao, Fig. 8 step 803 and paragraph 161 teach The UE transmits an RRC connection setup request to the base station. See also Fig. 6 step 603.); 
receiving, by the terminal device, a response message in response to the RRC connection resume request message and sent by the network device Bao, Fig. 8 step 804 and paragraph 162 teach The base station transmits an RRC connection setup indication to the UE.); and 
 	entering, by the terminal device, a connected state according to the response message (Bao, Fig. 7 step 702 and paragraph 150 teach The UE in the non-connection state starts to perform the measurements according to the measurement configuration information, and after entering the connected state from the non-connection state, the UE reports the measurement result obtained from the measurements.) .
For claim 12, Bao and Jung further teach the method of claim 1, , wherein the first state is an idle state and the second state is a connected state (Bao, Fig. 7 step 702 and paragraph 150 teach The UE in the non-connection state starts to perform the measurements according to the measurement configuration information, and after entering the connected state from the non-connection state, the UE reports the measurement result obtained from the measurements.), wherein entering, by the terminal device, the second state from the first state comprises: 
 	sending, by the terminal device, an RRC connection resume request message to a network device Bao, Fig. 8 step 803 and paragraph 161 teach The UE transmits an RRC connection setup request to the base station.); 
receiving, by the terminal device, a response message in response to the RRC connection resume request message and sent by the network device Bao, Fig. 8 step 804 and paragraph 162 teach The base station transmits an RRC connection setup indication to the UE.); and 
 	entering, by the terminal device, a connected state according to the response message (Bao, Fig. 7 step 702 and paragraph 150 teach The UE in the non-connection state starts to perform the measurements according to the measurement configuration information, and after entering the connected state from the non-connection state, the UE reports the measurement result obtained from the measurements.) .
For claim 13, Bao and Jung further teach the method of claim 11, further comprising: 
sending, by the terminal device, third indication information to the network device, wherein the third indication information is used to indicate that the terminal device stores a first measurement report obtained by the terminal device according to the first measurement configuration information (Bao, Fig. 8 step 805 and paragraph 163 teach The UE transmits an RRC connection setup complete message to the base station, and indicates that there is a measurement result by means of the RRC connection setup complete message); 
receiving, by the terminal device, a report request message sent by the network device (Bao, Fig. 8 step 806 and paragraph 164 teach The base station transmits a measurement result reporting indication to the UE); and 
 	sending, by the terminal device, the first measurement report to the network device according to the report request message (Bao, Fig. 8 step 807 and paragraph 165 teach The UE reports a measurement result.).
For claim 14, Bao and Jung further teach the method of claim 13, wherein releasing, reserving or updating, by the terminal device, the first measurement configuration information comprises: releasing, by the terminal device, the first measurement configuration information after entering the connected state (Bao, Fig. 1 and paragraph 68 teach The RRC dedicated message may be specifically an RRC connection release message used by a network to release an RRC connection of the UE so that the UE may enter the non-connection state.).
For claim 15, Bao and Jung further teach the method of claim 1, wherein when the terminal device does not store the first measurement configuration information, obtaining, by the terminal device, the second measurement configuration information used by the terminal device in the second state comprises: 
when the terminal device does not store the first measurement configuration information and the second state is an idle state or an inactive state (Bao, Fig. 1 and paragraph 68 teach The RRC dedicated message may be specifically an RRC connection release message used by a network to release an RRC connection of the UE so that the UE may enter the non-connection state.), obtaining, by the terminal device, the second measurement configuration information (Bao, Fig. 8 step 808 and paragraph 166 teach The base station configures a secondary cell for the UE according to the measurement result and activates the secondary cell.).
For claim 16, Bao and Jung further teach the method of claim 15, further comprising: obtaining, by the terminal device, a second measurement report according to the second measurement configuration information (Bao, Fig. 8 step 808 and paragraph 166 teach The base station configures a secondary cell for the UE according to the measurement result and activates the secondary cell.).
For claim 19, Bao teaches a terminal device (Bao, Fig. 9 and paragraph 17), comprising: 
a memory(Bao, Fig. 9 and paragraph 17) storing processor-executable instructions; and a processor (Bao, Fig. 9 and paragraph 17) configured to execute the stored processor-executable instructions to perform operations of 
entering a second state from a first state (Bao, Fig. 7 step 702 and paragraph 150 teach The UE in the non-connection state starts to perform the measurements according to the measurement configuration information, and after entering the connected state from the non-connection state, the UE reports the measurement result obtained from the measurements.); 
the terminal device stores first measurement configuration information used by the terminal device in the first state(Bao, Fig. 7 step 701 and paragraph 143 teach  Indicating measurement configuration information to UE, where the measurement configuration information instructs the UE in a non-connection state to start to perform measurements in frequencies, and the measurement configuration information includes one or more frequencies.); and 
wherein the first state is an idle state or an inactive state, the second state is any one of an idle state, an inactive state or a connected state, and the measurement configuration information is used by the terminal device to obtain a measurement result (Bao, Fig. 7 step 702 and paragraph 150 teach The UE in the non-connection state starts to perform the measurements according to the measurement configuration information, and after entering the connected state from the non-connection state, the UE reports the measurement result obtained from the measurements.).
	Jung further teaches releasing, reserving or updating, by the terminal device, the first measurement configuration information (Jung, Fig. 12 and paragraph 224 teach if a new logged measurement configuration is delivered to the user equipment, the user equipment may update the existing logged measurement configuration with the newly obtained logged measurement configuration.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Bao with Jung to have that  entering, by a terminal device, a second state from a first state; when the terminal device stores first measurement configuration information used by the terminal device in the first state, releasing, reserving or updating, by the terminal device, the first measurement configuration information; and/or when the terminal device does not store the first measurement configuration information, obtaining, by the terminal device, second measurement configuration information used by the terminal device in the second state, wherein the first state is an idle state or an inactive state, the second state is any one of an idle state, an inactive state or a connected state, and the measurement configuration information is used by the terminal device to obtain a measurement result. Because both Bao and Jung teach transition from different states based on measurement result.
For claim 20, Bao and Jung further teach a network device (Bao, Fig. 9 and paragraph 17), comprising: a memory (Bao, Fig. 9 and paragraph 17)storing processor-executable instructions; and a processor (Bao, Fig. 9 and paragraph 17) configured to execute the stored processor-executable instructions to perform operations of the method for wireless communication of claim 18.

11. 	Claims 2-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wei Bao et al. (US 2020/0351689 A1), hereinafter Bao, in view of Sung Hoon Jung et al. (US 2014/0235271 A1), hereinafter Jung, and Icaro L. J. Da Silva et al. (US 2018/0302914 A1), hereinafter Da Silva.
For claim 2, Bao and Jung further teaches all the limitations of parent claim 1. Bao and Jung do not explicitly teach wherein the first state is an inactive state, and the second state is an inactive state or an idle state, wherein entering, by the terminal device, the second state from the first state comprises: sending, by the terminal device, a Radio Resource Control (RRC) connection resume request message to a network device; 
receiving, by the terminal device, a response message in response to the RRC connection resume request message and sent by the network device; and entering, by the terminal device, an inactive state or an idle state according to the response message.
	However, Da Silva explicitly teaches wherein the first state is an inactive state, and the second state is an inactive state or an idle state (Da Silva, Fig. 14 and paragraph 132 teach UE returns from inactive state to inactive state), wherein entering, by the terminal device, the second state from the first state comprises: 
sending, by the terminal device, a Radio Resource Control (RRC) connection resume request message to a network device (Da Silva, Fig. 14 and paragraph 132 teach UE send Connection Resume Request to gNB.); 
receiving, by the terminal device, a response message in response to the RRC connection resume request message and sent by the network device (Da Silva, Fig. 14 and paragraph 132 teach gNB sends RRC Connection Suspend command to UE); and 
 	entering, by the terminal device, an inactive state or an idle state according to the response message (Da Silva, Fig. 14 and paragraph 132 teach UE returns to inactive state after receiving RRC Connection Suspend command from gNB.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Bao and Jung with wherein the first state is an inactive state, and the second state is an inactive state or an idle state, wherein entering, by the terminal device, the second state from the first state comprises: sending, by the terminal device, a Radio Resource Control (RRC) connection resume request message to a network device; receiving, by the terminal device, a response message in response to the RRC connection resume request message and sent by the network device; and entering, by the terminal device, an inactive state or an idle state according to the response message taught in Da Silva in order to save battery power and have more UE-controlled features including for example UE-based mobility [Da Silva: paragraph 64].
For claim 3, Bao, Jung and Da Silva further teach the method of claim 2, wherein releasing, reserving or updating, by the terminal device, the first measurement configuration information comprises: 
 	when the response message comprises first indication information, releasing, by the 52terminal device, the first measurement configuration information, wherein the first indication information is used to instruct the terminal device to release the first measurement configuration information; and/or when the response message does not comprise first indication information, reserving or updating, by the terminal device, the first measurement configuration information (Jung, Fig. 12 and paragraph 224 teach if a new logged measurement configuration is delivered to the user equipment, the user equipment may update the existing logged measurement configuration with the newly obtained logged measurement configuration.).
For claim 4, Bao, Jung and Da Silva further teach the method of claim 3, wherein releasing, reserving or updating, by the terminal device, the first measurement configuration information comprises: 
when the response message comprises the second indication information, utilizing, by the terminal device, the second measurement configuration information to update the first measurement configuration information (Jung, Fig. 12 and paragraph 224 teach if a new logged measurement configuration is delivered to the user equipment, the user equipment may update the existing logged measurement configuration with the newly obtained logged measurement configuration.) ; and/or when the response message does not comprise the second measurement configuration information, releasing or reserving, by the terminal device, the first measurement configuration information; or 
when the first measurement configuration information belongs to a dedicated RRC signaling, reserving, by the terminal device, the first measurement configuration information; and/or when the first measurement configuration information belongs to a system broadcast message, releasing or updating, by the terminal device, the first measurement configuration information.  
For claim 5, Bao, Jung and Da Silva further teach the method of claim 3, further comprising: 
receiving, by the terminal device, a system broadcast message (Jung, Fig. 12 and paragraph 67 teach the system information includes required information which the UE needs to know to access the base station. Therefore, the UE needs to receive all of the system information before accessing the base station and further, the UE continuously needs to have latest system information. See also Bao, Fig. 5.), 
wherein releasing, reserving or updating, by the terminal device, the first measurement configuration information comprises: 
when the system broadcast message comprises third measurement configuration information, utilizing, by the terminal device, the third measurement configuration information to update the first measurement configuration information (Jung, Fig. 12 and paragraph 224 teach if a new logged measurement configuration is delivered to the user equipment, the user equipment may update the existing logged measurement configuration with the newly obtained logged measurement configuration.); and/or when the system broadcast message does not comprise third measurement configuration information, reserving or releasing, by the terminal device, the first measurement configuration information.  
For claim 10, Bao, Jung and Da Silva further teach the method of claim 2, further comprising: 
receiving, by the terminal device, a system broadcast message (Jung, Fig. 12 and paragraph 67 teach the system information includes required information which the UE needs to know to access the base station. Therefore, the UE needs to receive all of the system information before accessing the base station and further, the UE continuously needs to have latest system information. See also Bao, Fig. 5.), 
wherein obtaining, by the terminal device, second measurement configuration information used by the terminal device in the second state comprises: 
when the system broadcast message comprises third measurement configuration information, determining, by the terminal device, the third configuration information as the second configuration information (Jung, Fig. 12 and paragraph 224 teach if a new logged measurement configuration is delivered to the user equipment, the user equipment may update the existing logged measurement configuration with the newly obtained logged measurement configuration.); and/or when the system broadcast message does not comprise third measurement configuration information, reserving or releasing, by the terminal device, the first measurement configuration information.  


12. 	Claims 6-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wei Bao et al. (US 2020/0351689 A1), hereinafter Bao, in view of Sung Hoon Jung et al. (US 2014/0235271 A1), hereinafter Jung, and Kyungmin Park et al. (US 2018/0270894 A1), hereinafter Park.
For claim 6, Bao and Jung teach all the limitations of parent claim 1.. Bao and Jung do not explicitly teach wherein the first state is an inactive state and the second state is an idle state, wherein entering, by the terminal device, the second state from the first state comprises: triggering the terminal device to enter an idle state through any of the following events: an initial paging message sent by a Core Network (CN) is received; a timer is started when an RRC connection resume request message is sent to the network device, and the timer expires; verification of integrity protection of a message 4 (MSG4) fails; a cell using another Radio Access Technology (RAT) is reselected; or a state of camping on any cell is entered.
	However, Park explicitly teaches wherein the first state is an inactive state and the second state is an idle state, wherein entering, by the terminal device, the second state from the first state comprises: triggering the terminal device to enter an idle state through any of the following events: an initial paging message sent by a Core Network (CN) is received; a timer is started when an RRC connection resume request message is sent to the network device, and the timer expires; verification of integrity protection of a message 4 (MSG4) fails; a cell using another Radio Access Technology (RAT) is reselected; or a state of camping on any cell is entered (Park, Fig. 13 and paragraph 214 teach an RNA identifier exchanged through an Xn setup procedure and/or a gNB configuration update procedure may be employed by a base station to determine a paging area for an RNA paging procedure, which may be used to inform a wireless device in an RRC inactive state that at least one of following events occurred: that the base station received one or more packets for the wireless device; that the wireless device is required to transition its RRC state from the RRC inactive state to an RRC idle state).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Bao and Jung wherein the first state is an inactive state and the second state is an idle state, wherein entering, by the terminal device, the second state from the first state comprises: triggering the terminal device to enter an idle state through any of the following events: an initial paging message sent by a Core Network (CN) is received; a timer is started when an RRC connection resume request message is sent to the network device, and the timer expires; verification of integrity protection of a message 4 (MSG4) fails; a cell using another Radio Access Technology (RAT) is reselected; or a state of camping on any cell is entered taught in Park in order to improve performance of a wireless network [Park: paragraph 151].
For claim 7, Bao, Jung and Park further teach the method of claim 6, wherein releasing, reserving or updating, by the terminal device, the first measurement configuration information comprises: 
when the first measurement configuration information belongs to a dedicated RRC signaling, reserving, by the terminal device, the first measurement configuration information; and/or when the first measurement configuration information belongs to a system broadcast message, releasing or updating, by the terminal device, the first measurement configuration information (Jung, Fig. 12 and paragraph 67 teach the system information includes required information which the UE needs to know to access the base station. Therefore, the UE needs to receive all of the system information before accessing the base station and further, the UE continuously needs to have latest system information. Jung, Fig. 12 and paragraph 224 teach if a new logged measurement configuration is delivered to the user equipment, the user equipment may update the existing logged measurement configuration with the newly obtained logged measurement configuration.); and/or when the system broadcast message does not comprise third measurement configuration information, reserving or releasing, by the terminal device, the first measurement configuration information. See also Bao, Fig. 5)  
For claim 9, Bao, Jung and Park further teach the method of claim 6, further comprising 
receiving, by the terminal device, a system broadcast message (Jung, Fig. 12 and paragraph 67 teach the system information includes required information which the UE needs to know to access the base station. Therefore, the UE needs to receive all of the system information before accessing the base station and further, the UE continuously needs to have latest system information. See also Bao, Fig. 5.), 
wherein releasing, reserving or updating, by the terminal device, the first measurement configuration information comprises: 
when the system broadcast message comprises third measurement configuration information, utilizing, by the terminal device, the third measurement configuration information to update the first measurement configuration information (Jung, Fig. 12 and paragraph 224 teach if a new logged measurement configuration is delivered to the user equipment, the user equipment may update the existing logged measurement configuration with the newly obtained logged measurement configuration.); and/or when the system broadcast message does not comprise third measurement configuration information, reserving or releasing, by the terminal device, the first measurement configuration information.  

13. 	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wei Bao et al. (US 2020/0351689 A1), hereinafter Bao, in view of Sung Hoon Jung et al. (US 2014/0235271 A1), hereinafter Jung, and Jari Petter Lunden et al. (US 20170359747 A1), hereinafter Lunden.
For claim 17, Bao and Jung teach all the limitations of parent claim 1. Bao and Jung do not explicitly teach wherein the measurement result is used by a network device to perform at least one of carrier aggregation (CA) or dual connectivity (DC) configuration.
	However, Lunden explicitly teaches wherein the measurement result is used by a network device to perform at least one of carrier aggregation (CA) or dual connectivity (DC) configuration (Lunden, Fig. 2B and paragraph 46 teach apparatus 10 may be further controlled by memory 14 and processor 22 to, based on the received measurement results, configure carrier aggregation (CA), dual connectivity, multi connectivity, LAA, stand-alone LTE/LTE-like on unlicensed band or LTE-WLAN aggregation without further measurements and activate the SCell.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Bao and Jung with wherein the measurement result is used by a network device to perform at least one of carrier aggregation (CA) or dual connectivity (DC) configuration taught in Lunden thereby improving the functioning of communications networks and their nodes [Lunden: paragraph 56].

14. 	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wei Bao et al. (US 2020/0351689 A1), hereinafter Bao.
For claim 18, Bao teaches a method for wireless communication, comprising: 
 	controlling, by a network device, a terminal device to enter a second state from a first state (Bao, Fig. 7 step 702 and paragraph 150 teach The UE in the non-connection state starts to perform the measurements according to the measurement configuration information, and after entering the connected state from the non-connection state, the UE reports the measurement result obtained from the measurements.); 
	wherein the first state is an idle state or an inactive state, the second state is any one of an idle state, an inactive state or a connected state, and wherein the measurement configuration information is used by the terminal device to obtain a measurement result (Bao, Fig. 7 step 702 and paragraph 150 teach The UE in the non-connection state starts to perform the measurements according to the measurement configuration information, and after entering the connected state from the non-connection state, the UE reports the measurement result obtained from the measurements.)..
Bao also teaches generating and sending, by the network device, first indication information, wherein the first indication information is used to instruct the terminal device to release first measurement configuration information used by the terminal device in the first state (Bao, Fig. 4 step 401 and paragraph 108 teach Acquiring measurement configuration information by receiving a message broadcasted by a network, where the measurement configuration information includes N measurement frequencies and a parameter to be measured.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Bao have that  entering, by a terminal device, a second state from a first state; when the terminal device stores first measurement configuration information used by the terminal device in the first state, releasing, reserving or updating, by the terminal device, the first measurement configuration information; and/or when the terminal device does not store the first measurement configuration information, obtaining, by the terminal device, second measurement configuration information used by the terminal device in the second state, wherein the first state is an idle state or an inactive state, the second state is any one of an idle state, an inactive state or a connected state, and the measurement configuration information is used by the terminal device to obtain a measurement result thereby improving a throughput of data reception and transmission of the UE [Bao: paragraph 3].


Allowable Subject Matter
15. 	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
16. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILL W LIN whose telephone number is (571)272-8749. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILL W LIN/Primary Examiner, Art Unit 2412